Citation Nr: 1515478	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure. 

2. Entitlement to service connection for lymphoma, to include as a result of herbicide exposure.
 
3. Entitlement to service connection for hypertension, to include as a result of herbicide exposure.
 
4. Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.
 
5. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of herbicide exposure.
 
6. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of herbicide exposure.
 
7. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of herbicide exposure.
 
8. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1957, including nearly 18 months of foreign and/or sea service.

 These matters are on appeal from May 2010 and December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. These matters were remanded by the Board in October 2011, December 2012, September 2013, and March 2014 for further evidentiary development.

In February 2011 the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing systems include VA treatment records from 2008 to 2013.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran is not shown to have had service in Vietnam or in Korea during a period recognized by the Department of Defense as the time Agent Orange was used in Korea, ; and, the preponderance of the evidence fails to establish that the Veteran exposed to herbicides or other chemicals on active duty.

2. Prostate cancer did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

3. Lymphoma did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

4. Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

5. Diabetes mellitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

6. Peripheral neuropathy of the right upper extremity did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

7. Peripheral neuropathy of the left upper extremity did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

8. Peripheral neuropathy of the right lower extremity did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

9. Peripheral neuropathy of the left lower extremity did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. Prostate cancer did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. Lymphoma did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. Hypertension did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4. Diabetes mellitus did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


5. Peripheral neuropathy of the right upper extremity did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6. Peripheral neuropathy of the left upper extremity did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7. Peripheral neuropathy of the right lower extremity did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8. Peripheral neuropathy of the left lower extremity did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2010 and June 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2010 and December 2010.  Nothing more was required.  

VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  Post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  To the extent that the Veteran's treatment records for bladder cancer may be relevant to the issues currently on appeal, in a Report of General Information in April 2013 it was documented that the Veteran's VA treatment records for bladder cancer in 1995 were unavailable.  In June 2013 VA informed the Veteran that these records were unavailable and he was advised to submit any copies of the records in his possession.   

The Veteran's service treatment records are unavailable.  In February 2010, the National Personnel Records Center (NPRC) confirmed that his service treatment records and Surgeon General reports were unavailable as the records were lost due to a fire at the NPRC.  While the NPRC indicated that code M05 could be used if the Veteran was treated during service, the Veteran does not claim nor does the evidence otherwise show that the he was treated during service for the disabilities currently on appeal.  Thus all efforts were exhausted in attempting to obtain the Veteran's service treatment records.  In November 2011 the NPRC also confirmed that the Veteran's service personnel records were destroyed by fire.  In memorandums dated in May 2010 and June 2012 VA made a formal finding on the unavailability service treatment records and service personnel records.

The Veteran was given the opportunity to submit any pertinent records from his time in service.  Further, in April 2010, May 2012 and April 2013 the Veteran was sent NA Form 13055, Request for Information to Reconstruct Medical Data, and was advised to submit evidence that may show his disabilities were related to service to include buddy statements, letters written during service, and private medical records.  The Veteran did not submit a completed Form 13055 or evidence suggesting that his disabilities are related to service.  

The Veteran was not provided with an examination to obtain a medical nexus opinion with regard to his claims for service connection, to include as due to Agent Orange exposure. The Board finds none is necessary as the standards of McClendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met in this case to require scheduling VA examinations for medical nexus opinions.  See also 38 U.S.C.A. § 5103A(d)(2)  38 C.F.R. § 3.159(c)(4).  Specifically, the outcome of this appeal turns on the question of whether the Veteran was exposed to herbicide agents, which would trigger a presumption of service connection for all those disabilities (other than hypertension) and obviate the need to conduct an examination based on such exposure.  There is likewise no evidence that prostate cancer, lymphoma, hypertension, diabetes mellitus, and/or peripheral neuropathy had their onset in service or are otherwise related to his active service other than being caused by herbicide exposure; and, the Veteran does not argue the contrary. A VA opinion would not be helpful in this case.

As to the Veteran's claim that during his active service from October 1955 to November 1957 he was exposed to herbicides in Korea, exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units in Korea between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  For veterans who assert Agent Orange exposure during service in the Korea at a different time, the VA Adjudication Procedures Manual (M21-1MR) provides guidance for additional development.  The Board is not bound by VA adjudication manuals or similar administrative issue.  See 38 C.F.R. § 19.5.  Nevertheless, VA has requested that the U.S. Army and Joint Services Records Research Center (JSRRC) verify the Veteran's claimed herbicide exposure.  The M21-1MR provides that if exposure to herbicides cannot be verified based on the resources available to VA, then the final step is to send a request to the JSRRC for verification.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).  A response dated in January 2014 from the JSRRC, which was received in August 2014, also included a referral to the U.S. Army Medical Research Institute of Chemical Defense (USAMRICD).  A response from USAMRICD was received in September 2014, will be further discussed in the analysis that follows.   

While the JSRRC also indicated that VA alternatively may contact the US Army HQDA Office of the Surgeon General, referral to this Office is unnecessary as the Veteran contends that he was exposed to herbicides as part of a secret study and the USAMRICD confirmed that they maintained data for personnel who participated in research concerning chemical agents and protective equipment.  Thus any efforts to obtain additional information regarding the Veteran's herbicide exposure would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


In the December 2012 remand the Board instructed that if the JSRRC reply regarding herbicide exposure is negative, a request should be sent to the Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations.  In the March 2014 remand, the Board instructed that another request be sent to the JSRRC to search for information as to whether service personnel in Korea near the 38th parallel may have been exposed to herbicides or other hazardous chemicals from January 1, 1956 to October 31, 1957.  The Board further instructed that the JSRRC search rosters, morning reports, sick reports or other records to confirm that the Veteran was stationed in Korea.  Although the AOJ did not submit a request to the Compensation and Pension Service, nor did it submit a second request to the JSRRC subsequent to the March 2014 Board remand, the Veteran is not prejudiced by these omissions as the information that would have been obtained was received by the other development discussed above.  Thus there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also  Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  

It also is noteworthy that the JSRRC in January 2014 referred VA to the NPRC to obtain the Veteran's morning reports, which the Veteran's representative in the March 2015 brief pointed out was not done and the Veteran's service in Korea was not verified.  However, as the analysis below assumes that the Veteran served in Korea such further verification would serve no useful purpose and any omission is a harmless error.  

The Veteran was afforded a hearing before a RO Decision Review Officer. The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was specifically asked about his active duty service and how it pertains to toxic herbicide exposure.  Moreover, the Veteran was provided an opportunity to submit additional evidence following that hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors such as prostate cancer and lymphoma, as well as diabetes mellitus, hypertension and peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).   The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  For veterans who assert Agent Orange exposure during service in the Korean DMZ at a different time, the VA Adjudication Procedures Manual, the M21-1MR provides guidance for additional development to include final verification with the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include diabetes mellitus, non-Hodgkin's lymphoma, and prostate cancer.  38 C.F.R. § 3.309(e).  Further, pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected.

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. 
§ 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The United States Court of Appeals for Veterans Claims has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the Veteran's service treatment records and service personnel records are missing, the analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The evidence shows current diagnoses of the Veteran's claimed disabilities.  Prostate cancer was diagnosed in December 2007.  See VA treatment record dated in January 2009.  A VA biopsy in September 2007 revealed a small lymphocytic lymphoma.  See VA treatment record in February 2012.  VA treatment records show diagnoses of hypertension and diabetes mellitus from July 2004 onward.  While VA treatment records document diabetic neuropathy in July 2004 and diabetic neuropathy of the feet in May 2007, it is unclear whether the Veteran has peripheral neuropathy of the upper extremities as subsequent treatment records including in November 2009 and in March 2011 document neuropathy without identifying the affected extremities.  In viewing the evidence in the light most favorable to the Veteran peripheral neuropathy of both the upper and lower extremities will be assumed.  

There is no evidence of prostate cancer, lymphoma, diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities in service or for many years after service.  The Veteran does not contend nor does the evidence show that any of these disabilities were manifested within one year of service.  Service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran testified in February 2011 that during his service from October 1955 to November 1957 he served in Korea.  Although his unit was not associated with the DMZ location, he maintains he was subject to secret testing and all his disabilities were related to herbicide exposure along the DMZ in Korea.  In the July 2011 Form 9 the Veteran asserted that his disabilities were related to Agent Orange herbicide exposure during service in Korea.  

The Veteran's DD 214 shows that his last duty assignment was with Supply Co 3d U.S. Army Command and that he had 1 year, 4 months and 26 days of foreign service.  In May 2013 the NPRC confirmed that this unit was not exposed to herbicides from January 1955 to December 1957.  During an Agent Orange registry examination in April 2010, the Veteran clarified that he actually was exposed to herbicides in Korea while serving with the 24th Quartermaster Company in Korea near the DMZ and 38th parallel.  He specifically indicated that he was exposed to herbicides other than Agent Orange and that he was not sure whether he was in an area sprayed with Agent Orange and whether he could have eaten food or drank beverages contaminated with Agent Orange.  The Veteran also noted that he wore protective clothing and  masks.  

As discussed earlier, in November 2011 the NPRC confirmed that his service personnel records were destroyed by fire.  The only evidence in the file indicating that the Veteran served with the 24th Quartermaster Company in Korea is his own contention.  For purposes of the analysis that follows the benefit of the doubt will be resolved in the Veteran's favor, the Board will accept for this decision that he served with the 24th Quartermaster Company in Korea in the 1950s.  

As to whether Agent Orange caused diabetes mellitus, lymphoma, prostate cancer, and early-onset peripheral neuropathy on a presumptive basis, a presumption of service connection based on exposure to Agent Orange in Korea is limited to the period from April 1968 through July 1969 along the demilitarized zone ("DMZ"), for servicemen attached to one of the units identified by the Department of Defense.  The Veteran's entire period of service from October 1955 to November 1957 was prior to the identified period.  A presumption of Agent Orange exposure in Korea is not warranted pursuant to 38 C.F.R. § 3.309(e).  While exposure to herbicides may not be presumed, consideration is still necessary as to whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  VA procedures were followed to determine whether the Veteran was exposed to herbicides in locations other than the Republic of Vietnam or the Korean DMZ from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).  Based on the evidence discussed below, the Veteran is not found to have been exposed to Agent Orange, or other chemicals, in Korea at any time during his active service from October 1955 to November 1957.  

The JSRRC's January 2014 report was received as to whether the Veteran had exposure to herbicides during his service in Korea with the 24th Quartermaster Company.  Although the request appeared limited to the period from December 1, 1956 to January 30, 1957, the JSRRC searched the years for 1956 and 1957 and confirmed that the U.S. Army historical records available did not document the use, storage, spraying, or transporting of herbicides in Korea from 1956 to 1957.  Furthermore, the JSRRC noted that their office did not handle exposure to chemicals and referred the matter to the USAMRICD.

In September 2014 the USAMRICD confirmed that it has no information concerning possible Army use of chemicals in Korea from January 1, 1956 through October 31, 1957 or at any other time.  It was also stated that research and experimental case files available were examined for any information concerning the Veteran and none was found.  It was further noted that the USAMRICD maintains research and experimental case files for personnel who participated in research concerning chemical agents and protective equipment from 1951 to 1977.   

While in January 2014 VA sent a memorandum regarding herbicide exposure during service in Thailand, this was done in error as the Veteran's claims are based on claimed herbicide exposure during service in Korea.  In January 2015 a memorandum was sent to the Veteran regarding the development that was undertaken regarding verification of his exposure to herbicides during service in Korea in the 1950s.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The only opinions in the file are the Veteran's and the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran does not contend nor does the record show that he has had prostate cancer, lymphoma, diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities during service or since his separation from service in November 1957.  Instead, as discussed earlier, he contends the disabilities listed above are due to herbicide exposure during service in Korea in the 1950s.   His contentions concerning Agent Orange exposure and other herbicides and chemicals are insufficient to establish his claims.  They are outweighed by the January 2014 JSSR verification and September 2014 USAMRICD confirmation that the Veteran could not have been exposed to herbicides and chemical during service in Korea in the 1950s.  The Veteran's belief, alone, that he was exposed to herbicides in the circumstances as described, does not outweigh the evidence against the claim.  He has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.

Consideration has been given to the fact that the claims must still be reviewed to determine if service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The etiology of the Veteran's prostate cancer, lymphoma, diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between these disabilities and service except for the Veteran's own bare statements that are not competent and probative for reasons stated herein.  As the Veteran is not competent to address medical causation for his claims of service connection currently on appeal, the matter of whether his statements are credible in this regard is not reached. 

Prostate cancer, lymphoma, diabetes mellitus, hypertension, and peripheral neuropathy (of the upper and lower extremities) are included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not asserting nor does the evidence show that these disabilities are related to service based on continuity of symptomatology.  Therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable regarding the issues on appeal.  See Walker.  

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claims of service connection for prostate cancer, lymphoma, diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities to include as due to Agent Orange exposure.  See 38 C.F.R. §§ 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  There is no doubt to resolve.  Accordingly, the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

(The Order follows on the next page.)



ORDER

Service connection for prostate cancer, to include as a result of herbicide exposure, is denied.. 

Service connection for lymphoma, to include as a result of herbicide exposure, is denied.

Service connection for hypertension, to include as a result of herbicide exposure, is denied.

Service connection for diabetes mellitus, to include as a result of herbicide exposure, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as a result of herbicide exposure, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as a result of herbicide exposure, is denied.

Service connection for peripheral neuropathy of the right lower extremity, to include as a result of herbicide exposure, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as a result of herbicide exposure, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


